       A. J. MYERS 
& SONS
, INC
.  365 A.J. Myers 
and Sons, Inc.
 and
 Amalgamated Transit 
Union,
 Local 1738, AFL
ŒCIO, CLC
.  Case 06
ŒCAŒ119505
 March 
27, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA
  AND 
MCFERRAN
 On October 3, 2014, Administrative Law Judge David 
I. Goldman issued the attached decision.  The Respon
d-ent filed exceptions and a supporting brief, the General 
Counsel filed an answering brief, and the Respondent 

filed a reply brief.
 The National
 Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel. 
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge
™s rulings, findings,
1 and conclus
ions and 
to adopt the recommended Order. 
 ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the administrative law judge and 
orders that the Respondent, A.J. Myers and Sons, Inc., 
Kittanning, Pennsylvania, its officers, agents, succe
ssors, 
and assigns, shall take the action set forth in the Order. 
  Emily M. Sala, Esq. 
and
 Patricia J. Daum, Esq.
, for the General 
Counsel
. Kenneth S. Kornacki, Esq. 
and
 John B. Bechtol, Esq.
 (Metz 
Lewis Brodman Must O
™Keefe LLC)
, of Pittsburgh, Pen
n-sylva
nia, for the Responden
t.  Timothy G. Hewitt, Esq.
, of Latrobe, Pennsylvania, for the 
Charging Party
. DECISION
 DAVID 
I. GOLDMAN
, Administrative Law Judge. 
 This case 
involves an employer that provides bus transportation for se
v-eral school districts in western Pennsylvania.  For the 2013
Œ2014 school year, the 
Employer was awarded a contract to pr
o-vide schoolbus transportation for the Latrobe, Pennsylvania
-area school district.  In previous years the Latrobe schools had 
been servi
ced by another bus transportation employer.  This 
predecessor employer serviced the Latrobe school district with 
union
 represented employees who worked at the predecessor
™s 1 Regarding 
the 
Respondent™s argument that there was insufficient 
continuity in the business to render 
the 
Respondent a successor e
m-ployer under 
NLRB v. Burns Secu
rity Services, 
406 U.S. 272 (1972),
 Member Miscimarra agrees that the judge properly found that the i
n-
stant case is factually distinguishable from 
Nova Services Co.
, 213 
NLRB 95 (1975); 
Atlantic Technical Services Corp.
, 202 NLRB 169 
(1973), enfd. sub nom.
 Machinists v. NLRB
, 498 F.2d 680 (D.C. Cir. 
1974); and 
Lincoln Private Police, Inc.
, 189 NLRB 717 (1971).  Ho
w-ever, Member Miscimarra does not adopt or rely on the judge™s co
m-mentary that these cases depart from the Board™s successorship do
c-trines or shou
ld be deemed inapplicable because they were decided 
prior to 
Fall River Dyeing Corp. v. NLRB
, 482 U.S. 27 (1987).    
 bus terminal in Latrobe.  In order to service its new contract 
with the Latrobe sch
ools, the new 
Employer hired almost e
x-clusively from the predecessor
™s union
 represented bargaining 
unit.  The new 
Employer purchased a terminal near the pred
e-cessor
™s terminal and within the school district.  The employees 
it hired to service the school d
istrict reported to work at this 

new terminal.  At the request of the school district, to the extent 
possible, the employees drove the same bus routes that they had 
driven for the predecessor employer.
 The 
Government alleges that the new 
Employer is a 
succe
s-sor employer with an obligation to recognize and bargain with 
the 
Union as the representative of the bargaining unit of e
m-ployees servicing the school district from the new terminal.  
The new 
Employer rejects this claim and has refused to reco
g-nize o
r bargain with the 
Union, contending that it is not a su
c-cessor employer and that the unit is not appropriate for bargai
n-ing.  The new 
Employer also claims that it was not required to 
honor the 
Union
™s bargaining demand based on its claim that 
the 
Union or
iginally sought recognition and bargaining for a 
unit of employees larger than that alleged appropriate by the 

Government, and one in which only a minority of predecessor 
employees worked.
 As discussed herein, I find that under existing precedent, 
there ca
n be little doubt but that the new 
Employer is a succe
s-sor employer with an obligation to recognize and bargain with 
the 
Union as representative of the terminal
™s employees.  As 
further discussed herein, the precedent also compels rejection 
of the 
Employer
™s claim that the 
Union
™s bargaining demand 
was deficient.  In short, I find merit in the 
Government
™s alleg
a-tions in all respects.  
 STATEMENT OF THE 
CASE
 On December 23, 2013, the Amalgamated Transit Union, 
Local 1738, AFL
ŒCIO, CLC (
the 
Union) filed an 
unfair labor 
practice charge alleging violations of the National Labor Rel
a-tions Act (
the 
Act) by A.J. Myers and Sons, Inc. (A.J. Myers), 
docketed by Region 6 of the National Labor Relations Board 
(the 
Board) as Case 06
ŒCAŒ119505.  Based on an investigatio
n into the charge, on April 30, 2014, the Board
™s General Cou
n-sel, by the Acting Regional Director for Region 6 of the Board, 

issued a complaint alleging that A.J. Myers violated the Act.  

A.J. Myers filed an answer denying all alleged violations of the 
Act. A trial was conducted in this matter on July 23, 2014, in 
Pittsburgh, Pennsylvania.  Counsel for the General Counsel and 
counsel for A.J. Myers filed excellent posttrial briefs in support 
of their positions by August 26, 2014.  On the entire record, I 
make the following findings, conclusions of law, and reco
m-mendations.
 Jurisdiction
 A.J. Myers is a corporation with its headquarters located in 
Kittanning, Pennsylvania.  It is engaged in furnishing school 

student transportation services to school districts
 located in 
western Pennsylvania, including the Greater Latrobe Area 
School District.  In conducting its operations, during the 12
-month period ending November 30, 2013, A.J. Myers derived 
gross revenues in excess of $250,000 and during this same 

period in
 conducting its operations purchased and received 
362 NLRB No. 51
                                                             366 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 goods valued in excess of $50,000 directly from points outside 
the Commonwealth of Pennsylvania.  At all material times A.J. 

Myers has been an employer engaged in commerce within the 
meaning of Section 2(2)
, (6), and (7) of the Act.  At all material 
times the Union has been a labor organization within the mea
n-ing of Section 2(5) of the Act.
 Based on the foregoing, I find that this dispute affects co
m-merce and that the Board has jurisdiction of this case, pur
suant 
to Section 10(a) of the Act.
 Unfair Labor Practices
 Respondent A.J. Myers is in the business of contracting with 
school districts for transportation of students to and from school 
and for other school
-related events.  The 
Company currently 
operates a
 total of approximately 500 buses from six terminals, 
and serves a number of school districts in the Greater Pitt
s-burgh region of Pennsylvania.  According to counsel
™s repr
e-sentation, this Employer has had no collective
-bargaining hist
o-ry with any union in
 the 65
-year history of the 
Company. 
 In or about November 2012, the Latrobe school district not
i-fied A.J. Myers that it was the successful bidder for and was 
being awarded the contract to provide student transportation 
beginning with the 2013
Œ2014 school 
year.  Effective on or 
about July 1, 2013, A.J. Myers entered into a 
7-year contract 
with the Latrobe schools to provide student transportation se
r-vices through 2020.  This contract was for regular schoolbus 
service transporting children from home to schoo
l and back.  It 
did not include special needs services or services for parochial 
schools.
 For a number of previous school years, transportation for the 
Latrobe school district was provided by First Student Inc. (First 
Student).  The record suggests that Fi
rst Student
™s contract also 
included special needs and parochial school services for the 
Latrobe district. 
 First Student operated a terminal located on Route 981 in 
Latrobe, from which it serviced the Latrobe school district.  

Pursuant to a representation
 election and Board certification, 
the Union (and/or its predecessor) has represented employees 

working at the Route 981 terminal since 1996, originally for an 

employer (or perhaps two) that preceded First Student.  The 
Union and First Student were parties
 to a collective
-bargaining 
agreement
Šin effect from August 15, 2010
, to August 14, 
2013
Šcovering the terms and conditions of employees wor
k-ing at the Route 981 facility, as well as a yard located in 

Greensburg, Pennsylvania, and a 
ﬁsmall park
ﬂ in the Jean
ette, 
Pennsylvania area.
1 1 The union
 recognized bargaining unit set forth in the labor agre
e-ment was as follows:
 All full
-time, and Regular part
-time bus 
Employees, Spare bus E
m-ployees, Van Employees, Utility Worker, and Monitors, employed by 
the Employer at its Latrobe facility, 5947 Route 981, Latrobe, Pen
n-sylvania, 15650, and all other facilities under the direction of or r
e-placement of the Latrobe facil
ity; excluding mechanics, dispatchers, 
laborers, office clerical employees, guards, professional employees, 
supervisors as defined in the act, for the purpose of Collective Ba
r-gaining in respect to rates of pay, wages, hours of employment, and all 
other co
nditions of employment and agrees to deal with it as hereina
f-
ter provided.
 During the time that First Student maintained the contract to 
provide transportation services for the Latrobe school district, 
the employees providing this transportation worked from First 
Student
™s Route 981 facility.
2 The record
 is not specific, but approximately 150 employees 
worked under the First Student labor agreement covering the 
Route 981 facility and the associated Greensburg yard and 
Jeanette park.  By way of comparison, the Jeanette park had 
approximately eight buses.  
The Route 981 facility had appro
x-imately 100 buses.
 At the request of the Latrobe school district, near the end of 
the 2012
Œ2013 school year, A.J. Myers provided job applic
a-tions to the school district which provided them to the First 
Student drivers trans
porting the district
™s students.  That su
m-mer A.J. Myers received those applications back from prospe
c-tive drivers and conducted interviews.  Approximately 
ﬁ70-plus
ﬂ First Student employees left First Student
Šapproximately 51 were hired by A.J. Myers and t
he remainder, 
quit or retired, or otherwise moved on.
 There was no interruption in school transportation services 
provided to the Latrobe schools between the time that it was 
serviced by First Student and July 1, 2013, when A.J. Myers 

entered into the cont
ract and commenced provision of services 
to the school district.
 As of about August 19, 2013, A.J. Myers had hired nearly all 
of the employees that it would need to service its contract with 
the Latrobe School District, including supervisors, bus oper
a-tors
 and mechanics.  Of the approximately 52 operators hired to 
service its contact with the Latrobe schools, all but 
1 had 
worked as a bargaining unit driver for First Student at the Route 

981 terminal during the previous school year.  
Six additional 
drivers 
were hired in fall 2013 and winter 2014.  Five had pr
e-viously worked for First Student at the Route 981 terminal.  
In 
addition to the drivers,
 two mechanics have been employed 
since at least November 2013.  There is also office staff pe
r-
forming general off
ice work and work related to bus dispatc
h-ing.
 All of these employees work out of a terminal
 on property 
A.J. Myers purchased for its new Latrobe school contract, at 
163 Menasha Lane, Latrobe, Pennsylvania, in 2013.  This new 
A.J. Myers terminal is approxim
ately 2.6 miles from the First 
Student Route 981 terminal.  A.J. Myers purchased buses for 
the new terminal through a schoolbus dealer that it works with 
and began receiving the buses in June 2013.  The buses were a 
different make than the First Student bu
ses.   
 As of the time of the hearing, A.J. Myers maintained six bus 
terminals.  
It is standard business practice for A.J. Myers to 
open a new terminal when it secures a new school contract, as it 
did in the case of the Latrobe school district contract.  A
t the 
hearing, William Myers, A.J. Myers
™ part
-owner and secretary
-treasurer, agreed that one of the reasons for the separate term
i-nals is to maintain a location close to the school district for 
2 In addition, employees working under this labor agreement provi
d-
ed transportation for the Greensburg Salem school district, the Jea
n-
nette 
City school district, Seton Hill Universi
ty, an area Catholic 
school, as well as servicing approximately five to eight special needs 
contracts that First Student maintained.
                                                                                                                        A. J. MYERS 
& SONS
, INC
.  367 which service is provided.  Each of the facilities maintains 
busdrivers and mechanics who report to that terminal.  Each 

terminal maintains its own buses and other equipment.  Each 
terminal has its own terminal manager and assistant manager, 
or administrative assistant.
 With the exception of the Latrobe terminal, A.
J. Myers has 
operated these terminals for many years.  As the brochure from 
the company website introduced into evidence demonstrates, 
each terminal is dedicated to servicing a different school district 

with which A.J. Myers has a transportation contract. 
  As set 
forth on its website, on a page reproduced and entered into the 
record, A.J. Myers maintains the following schoolbus term
i-nals, each generally dedicated to the servicing of a school di
s-trict for which A.J. Myers transports students.  (The year A
.J. 
Myers began operating each terminal is also listed below
.):  Kittanning Terminal (servicing Armstrong School District) in 
Kittanning, Pa., Armstrong County.  (1950).
  Export Terminal (servicing Franklin Regional School Di
s-trict) in Export, Pa., Westmore
land County.  (1983). 
  Mars Terminal (servicing Mars Area School District) in V
a-
lencia Pa., Butler County.  (1984).
  Harmony/Zelienople Terminal (servicing Seneca Valley 
School District), in Harmony, Pa., Butler County.  (1991).
  Turtle Creek Terminal 
(servicing Woodland Hills School Di
s-trict) in Turtle Creek, Pa., Allegheny County.  (1995 or 1997).
  Latrobe Terminal (servicing the Greater Latrobe School Di
s-trict) in Latrobe, Pa., Westmoreland County.  (August 2013).
  As stated, the 
Company
™s website li
sts each terminal and the 
school district with which it is affiliated, and for each terminal, 
lists the names, telephone and fax numbers
, and addresses of 
the manager and assistant manager/administrative assistant at 
each location.
 In terms of approximate 
driving distances from the Latrobe 
terminal: the Mars terminal is 51 miles; the Harm
o-ny/Zelienople terminal is 64 miles; the Turtle Creek terminal is 

33 miles; the Export terminal is 17 miles.  The record evidence 

shows that the Kittanning terminal is a 45
-minute to 
1 hour 
drive from the Latrobe terminal.
 The A.J. Myers Latrobe terminal consists of two garages, a 
bathroom, a driver
™s room, offices, a van shop, and a wash bay.  
The First Student terminal had similar facilities.  The Latrobe 

terminal manager 
is Tom Oleyar.  Oleyar, who worked as the 
main dispatcher for First Student at the Route 981 facility, is 
responsible for overseeing day
-to-day operations at the Latrobe 
terminal.  Michelle Murphy is the assistant manager.  She 

worked as a driver and train
er at First Student
™s Latrobe facil
i-ty.  Oleyar and Murphy serve as dispatchers, and occasionally a 
driver named Diane Poche assists them in the office.  For the 
Latrobe employees, there is no opportunity to choose regular 

runs out of other A.J. Myers
™ ter
minals other than the Latrobe 
facility.  As with First Student, in addition to the employee
™s regular runs, employees can pick up additional 
ﬁcharter
ﬂ work 
for the Latrobe school district
Štransporting students to spor
t-ing events, or band events.  This char
ter work is voluntarily, 
and employees can choose it in order of seniority, each week.  
Charter work from other A.J. Myers
™ terminals is generally not 
available to the Latrobe employees.
 As is typical, the Latrobe school district supplies the routes 
needed
 for the work to A.J. Myers.  In addition, the Latrobe 
school district transportation director asked the A.J. Myers 

Latrobe terminal manager to keep drivers on the previous 
routes to 
ﬁmake the transition smoother.
ﬂ  A.J. Myers co
n-curred in this request.  A
n A.J. Myers employee working at the 
new Latrobe terminal testified that the routes under A.J. Myers 
for the Latrobe school district are 
ﬁsimilar
ﬂ to what they were 
the year before under First Student.
 A.J. Myers and the drivers driving the Latrobe school 
district 
are required to take steps to insure that the drivers
™ regular daily 
routes for the school district are not impinged upon by other 
work opportunities.  The contract between the Latrobe schools 
and A.J. Myers requires that drivers not accept charte
r routes 
unrelated to the Latrobe school district if it will interfere with 

their regular daily routes.  In addition, based on its contract 
with the school district, A.J. Myers is required to enforce the 
school district
™s policies, such as its no
 smoking p
olicy on or 
around schoolbuses at anytime.  The terminal manager is the 
primary person charged by A.J. Myers with ensuring compl
i-ance with these district requirements.
 A.J. Myers
™ central office is maintained at its Kittanning l
o-cation.  In his testimony, 
Secretary
-Treasurer William Myers 
stressed that 
ﬁ[i]
t™s all one company, and everything comes 
from the terminals to the central office at Kittanning.
ﬂ  Budge
t-ing is centralized at Kittanning, and bills, including insurance 
are paid there for all the termin
als.  However, records are mai
n-tained distinguishing the expenses for each terminal.  While 
William Myers stressed in his testimony that company policies, 
including personnel policies, emanate from the central office in 
Kittanning, and that the terminals 
ﬁwork as a team,
ﬂ he also 
testified that 
ﬁ[t]he terminal managers are given a lot of lat
i-tude.
ﬂ  He testified that the terminal managers are expected to 
communicate among themselves to make sure all required se
r-vices are provided to customers.  Myers testif
ied that terminals 
are 
ﬁtold from the very get
-go . . . if you need extra help for any 
given day or if you
™re short on drivers, you are to work within 
the other terminals.
ﬂ  Payroll work is done by each terminal and 
then turned into a payroll service for c
ompletion.  Purchasing 
necessary to maintain the fleet is done by the individual term
i-nal, but overseen by the main office in Kittanning.  Prospective 

employees submit applications at the terminal at which they 
seek to work, not at the Kittanning main offi
ce.  When the 
Latrobe terminal began operations, the drivers hired by A.J. 
Myers at the Latrobe terminal were working, generally, under 
the same terms and conditions that A.J. Myers applied to its 
drivers in its other terminals.  However, drivers are paid 
diffe
r-ently based on the terminal at which they work:
  Latrobe
Š$70 for up to 5.5 hours (a morning and afternoon 
run, or $35 if the
 driver makes only a morning or an afternoon 
run).
  Franklin Regional
Š$68 for up to 5 hours (a morning and a
f-ternoon run, or $
34 if the driver makes only a morning or an 
afternoon run).
   368 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Woodland Hills
Š$15/hour (no daily rate) (4
Œ5 hours in a 
typical day).
  Mars
Š$59.50 for up to 5 hours (a morning and afternoon 
run, or $29.75 if the driver Makes only a morning or an afte
r-noon run
).  Seneca Valley
Š$59.50 for up to 5 hours (a morning and a
f-ternoon run, or $29.75 if the driver makes only a morning or 
an afternoon run).
  Kittanning
Š$58 for up to 5 hours (a morning and afternoon 
run, or $29 if the
 driver makes only a morning or an 
afternoon 
run).
  At the hearing, A.J. Myers went to some lengths to document 
the instances where a driver assigned to one terminal performed 

work typically carried out by another terminal.  However, in all, 
the evidence shows that during the 2013/2014 
school year there 
were approximately 30 instances (i.e., days) of Latrobe term
i-nal
-stationed drivers making a trip that would normally be the 
responsibility of another location.  Approximately 20 of those 
30, involved 
2 employees stationed at the Latrobe t
erminal who 
were concurrently employed by both the Respondent and M
y-ers Coach Line, the separate but commonly owned coach line 
operated by the Myers family.
   Both appear to have been e
m-ployees of Myers Coach Line before and at the time they were 

employed 
by A.J. Myers.  The 20 runs at issue that they made 
from the Latrobe terminal were for Myers Coach Line, so it is 

unproven how that translates into employee interchange outside 
of normal assignments.  In addition, in approximately 12 i
n-stances, a driver fr
om a terminal other than Latrobe
Šin 
10 of 
the instances it was an employee from Turtle Creek
Šperformed a run usually the responsibility of a Latrobe terminal 

employee.  There was also a field trip on May 29 to the Joh
n-stown Flood Museum in which two driver
s from the Franklin 
terminal transported Latrobe school students.
 This is out of a total of 52 drivers of the Latrobe terminal 
working approximately 177 schooldays for the year.  That 

equals to over 9000
 day trips a year.  Accordingly, out of over 
9000 tri
ps, approximately 12 were performed by non
-Latrobe 
based employees of A.J. Myers.  As a percentage, between 0.1 
and 0.2 percent of the work performed for the Latrobe
-school 
system was performed by A.J. Myers employees stationed other 
than at the Latrobe te
rminal.  Even including the 20 trips made 
for Myers Coach Line by the two employees concurrently e
m-ployed by Myers Coach Line and the Respondent, the 30 trips 
made through the school year by Latrobe terminal
-stationed 
employees on behalf of other terminals
 (or entities, i.e., Myers 
Coach Line) equal approximately 0.3 percent of the Latrobe 

terminal
™s workload.
 Drivers are paid by their home terminal at home terminal 
rates, even if they make a run for another terminal. 
 The Union
™s Demands for 
Recognition an
d Bargaining
 On or about October 25, 2013, David Merrill, then acting 
president and business agent for the Union, sent two certified 
letters to A.J. Myers directed to A.J. Myers
™ president, David 
Myers.  One letter was sent to the new Latrobe Menasha Lane 
location and the other to A.J. Myers
™ Export, Pennsylvania 
terminal.  Merrill testified that the letters were 
ﬁrestricted le
t-ters
ﬂ that could only be signed for by David Myers.  For re
a-sons unexplained in the record, neither letter was signed for and 

they 
were returned unopened to the sender approximately 
3 weeks later.
 Merrill tried again, mailing the same letter by regular first 
class mail to A.J. Myers at its Menasha Lane location on or 

about November 25, 2013. This letter was sent from Merrill on 
union 
letterhead with a post office box address but no phone 
number on the envelope.  This November 25, 2013 letter from 
Merrill, and addressed to David Myers at A.J. Myers, congrat
u-lated Myers on 
  winning the contract to operate the transit system of Latrobe 

Area School District, Westmoreland County Pennsylvania.  
[The Union] has represented Latrobe School Bus Operators 
since 1999, and our members look forward to many more 
years of dedicated service to Latrobe, PA riding public.
  [The Union] entered into succes
sive agreements with First 
Student, Inc., Latrobe, PA.  A majority of A.J. Myers and 

Sons Transportation compl[e]ment of Latrobe Area School 

District Westmoreland County, PA were formerly employed 
as operators, park outs and monitors by First Student.  A.J
. Myers and Sons is therefore obligated to recognize [the U
n-ion] as the bus operators, part outs and monitors collective 
bargaining representative, and bargain with [the Union] in 

good faith.  By this letter Local 1738 demands that A.J Myers 
and Sons recog
nize [the Union]  as the collective
-bargaining 
representative of all full
-time and regular part
-time bus oper
a-
tors, park outs and monitors providing transit services in and 
about Westmoreland, Pennsylvania who are employed by A.J. 
Myers and Sons Transporta
tion, and further demands that A.J. 
Myers and Sons provide dates which they and the union can 
meet to engage in· collective bargaining over employees
™ wages, hours, and terms and condition of employment.
  The members at A.J. Myers and Sons Transportation a
nd I 
look forward to working with you in the course of collative 

bargaining. Please contact me within seven days so that we 
can make the arrangements necessary to begin bargaining.
   The Union received no response to this letter.  William M
y-ers testified t
hat the Employer received this letter.  According 
to Myers, 
ﬁ[w]e determined that we do not fall under those 
charges by the Union, and we felt especially that [
‚]in and 
about Westmoreland[
™] County did not apply here, so I tried to 
call their local office 
to talk to them and tell them what our 

position was on it.
ﬂ3 Rather than responding in writing to the Union, Myers test
i-fied that he found a phone number for the Union on the internet 

and called three or four times a day for 
2 or 
3 days but it 
ﬁjust 
kept r
inging and ringing.
ﬂ  After that Myers said he stopped 
calling, and abandoned the effort to respond to the Union
™s 3 Myers™ statement that ﬁ‚in and about Westmoreland™ County did 
not apply hereﬂ is a reference to an argument, advanced by 
the R
e-spondent on brief, that the letter™s demand for recognition ﬁin and about 
Westmoreland, Pennsylvania,ﬂ constituted an invalid request for reco
g-
nition in a unit composed of not only the Latrobe terminal, but also the 
Export terminal, a facility devote
d to servicing the Franklin Regional 
School District.  This argument is discussed at length below.
                                                             A. J. MYERS 
& SONS
, INC
.  369 letter or to otherwise 
ﬁtalk to them and tell them what our pos
i-tion was.
ﬂ  Neither Myers nor anyone else from A.J. Myers 
contacted the Union
.  On December 23, 2013, the Union filed its unfair labor pra
c-tice charge against A.J. Myers alleging that the Employer u
n-lawfully failed to recognize and bargain with the Union.  The 
charge was directed to the Employer at its Latrobe terminal 
address, lis
ting the location of the dispute as Latrobe, and est
i-mating 60 workers at the location.  A copy of this charge was 
served the same day on the Employer.  The charge contained 
the Union
™s phone number and address. The Employer did not 
attempt to contact the 
Union in response to this charge.
 On April 13, 2014, Merrill sent letters to A.J. Myers similar 
to the ones sent to A.J. Myers in November 2013, but with a 
change
Šthese letters described the applicable bargaining unit 
as covering employees employed at 163 
Menasha Lane.  The 
letters stated:
  Congratulations on winning the contract to operate the transit 
system of Latrobe Area School District, Westmoreland Cou
n-ty, Pennsylvania.  Amalgamated Transit Union Local 1738 
has represented Latrobe School Bus Operators
 since 1999, 
and our members look forward to many more years of ded
i-
cated service to The Latrobe School District.
  Local 1738 entered into successive agreements with First 
Student, Inc, Latrobe, PA.  A majority of A.J. Myers and Sons 
Transportation compl[e
]ment of Latrobe Area School District 
Westmoreland County, PA were formerly employed as oper
a-
tors, park outs and monitors by First Student. A.J. Myers and 
Sons is therefore obligated to recognize Local1733 as the bus 
operators, part outs and monitors colle
ctive
-bargaining repr
e-
sentative, and bargain with Local
 1738 in good faith.  By this 
letter, Local 1738 requests that A.J Myers and Sons recognize 
Local 1738 as the collective
-bargaining representative of all 
full
-time and regular part
-time bus operators, 
park outs and 
monitors who are employed by A.J. Myers and Sons Tran
s-portation at 163 Menasha Lane, Latrobe, PA 15650, and fu
r-
ther requests that A.J. Myers and Sons provide dates which 
they and the union can meet to engage in collective bargai
n-ing over empl
oyees
™ wages, hours, and terms and condition of 
employment.
  The members at A.J. Myers and Sons Transportation and I 
look forward to working with you in the course of collative 
bargaining. Please contact me within seven days so that we 
can make the arrange
ments necessary to begin bargaining. I 
can be reached by telephone at [xxx
-xxx]
-4738, email at 
[xxx
]@yahoo.com
, or at Local 1738, PO Box 128, Latrobe, 
PA 15650.
  This time A.J. Myers responded to the Union.  In a 
letter da
t-ed April 25, 2013, William Myers wrote:
  A.J. Myers and Sons received your April 13, 2014, le
t-ter in which Amalgamated Transit Union Local 1738 
(ﬁATU Local 1738
ﬂ) claimed it represented 
ﬁLatrobe 
School Bus Operators
ﬂ who drive for contractors that se
r-vice the busing operations of the Latrobe Area School Di
s-trict (the 
ﬁSchool District
ﬂ).  Now that A.J. Myers has s
e-cured the School District
™s busing contract, ATU Local 
1738 requested that A.J. Myers recognize it as the 
colle
c-tive
-bargaining representative for all bus operators, park 
outs, and monitors that A.J. Myers employs at its Latrobe 
location.  A.J. Myers respectfully denies your request.
  A.J Myers employs over 470 drivers, all of whom 
share a community of interes
ts such that it is improper to 
treat drivers at each individual 
A.J. Myers
 location as a 
separate bargaining unit.  Because ATU Local 1738 does 
not represent a majority of A.J. Myers bus 
operators
™ park 
outs and monitors, A.J. Myers is not obliged to barga
in 
with the union.  On November 30, 2013,
 ATU Local 1738 
made a similar request on A.J. Myers to recognize it as the 
collective bargaining agent for all A.J. Myers bus oper
a-tors, park outs, and monitors 
ﬁin and about Westmoreland 
Pennsylvania.
ﬂ  A.J. Myers
 denied that request on the 
same grounds, and the circumstances have not changed.
  The Union did not have further correspondence or contact 
with A.J. Myers.  A.J. Myers continues to refuse to recognize 
the Union as the exclusive collective
-bargaining repre
sentative 
of its Latrobe terminal employees. 
 Analysis
 The complaint alleges that the Respondent
™s refusal and fai
l-ure to recognize and bargain with the Union violates Section 

8(a)(5), and, derivatively, Section 8(a)(1) of the Act.
4   Specifically, the Gen
eral contends that A.J. Myers is a su
c-cessor employer to First Student with an obligation under the 

Act to recognize and bargain with the Union as the collective
-bargaining representative of the bargaining unit of its drivers 
and monitors working at the La
trobe terminal.  The Respondent 
rejects these claims, contending that it is not a successor e
m-
ployer and that the A.J. Myers
™ Latrobe terminal employees do 
not constitute an appropriate unit for bargaining.  In addition, 

the Respondent claims that it does 
not have to recognize the 
Union on grounds that the Union
™s demand for bargaining was 
for a unit that encompassed its Latrobe 
and 
Export facilities, a 
multisite unit in which the Union cannot claim majority su
p-port.
 I. SUCCESSORSHIP
 A. 
Background
 The Board
™s successorship doctrine is rooted in the Act
™s policy emphasis on industrial peace and stability and the a
c-ceptance of a presumption of a union
™s majority support as a 
means to vindicate this policy.  As the Supreme Court has e
x-plained, 
ﬁ[t]he object of 
the National Labor Relations Act is 
industrial peace and stability, fostered by collective
-bargaining 
agreements providing for the orderly resolution of labor di
s-putes between workers and employers.
ﬂ  Auciello Iron Works, 
Inc. v. NLRB
, 517 U.S. 781, 785 (1
996).  
ﬁTo such ends, the 
Board has adopted various presumptions about the existence of 
majority support for a union within a bargaining unit, the pr
e-condition for service as its exclusive representative.
ﬂ  Id. at 
4 An employer™s violation of Sec. 8(a)(5) of the Act is also a deriv
a-tive violation of Sec. 8(a)(1) of the Act.  
Tennessee Coach Co.
, 115 
NLRB 677, 679 (1956
), enfd. 237 F.2d 907 (6th Cir. 1956).  See 
ABF 
Freight System
, 325 NLRB 546 fn. 3 (1998).  
                                                             370 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 785Œ786.
  As t
he Board explained in 
Levitz Furniture Co. of the 
Pacific
, 333 NLRB 717, 720 (2001): 
  Absent specific statutory direction, the Board has been guided 
by the Act
™s clear mandate to give effect to employees
™ free 
choice of bargaining representatives.  The Bo
ard has also re
c-
ognized that, for employees
™ choices to be meaningful, colle
c-tive
-bargaining relationships must be given a chance to bear 
fruit and so must not be subject to constant challenges.  Ther
e-
fore from the earliest days of the Act, the Board has s
ought to 
foster industrial peace and stability in collective
-bargaining 
relationships, as well as employee free choice, by presuming 
that an incumbent union retains its majority status.
  In 
Fall River Dyeing Corp.
, 482 U.S. 27 (1987), the Supreme 
Court con
sidered the union
™s rebuttable presumption of major
i-ty support where there has been a change in employer.  The 

Court held that a union
™s rebuttable presumption of majority 
support 
ﬁcontinues despite the change in employers.  And the 
new employer has an obl
igation to bargain with that union so 
long as the new employer is in fact a successor of the old e
m-ployer and the majority of its employees were employed by its 
predecessor.
ﬂ  482 U.S. at 41 (1972); 
NLRB v. Burns Security 
Servic
es, 406 U.S. 272 (1972)
. In 
Fall River Dyeing
, the Supreme Court recognized that the 
rationale for the presumption of an incumbent union
™s majority 
support is not only in effect but 
ﬁparticularly pertinent in the 
successorship situation
ﬂ:   During a 
transition between employers, a union is in a pecul
i-
arly vulnerable position.  It has no formal and established ba
r-gaining relationship with the new employer, is uncertain 

about the new employer
™s plans, and cannot be sure if or 
when the new employer must 
bargain with it.  While being 
concerned with the future of its members with the new e
m-ployer, the union also must protect whatever rights still exist 
for its members under the collective
-bargaining agreement 
with the predecessor employer. 
 Accordingly, dur
ing this u
n-settling transition period, the union needs the presumptions of 
majority status to which it is entitled to safeguard its me
m-bers
™ rights and to develop a relationship with the successor.
  The position of the employees also supports the applicati
on of 
the presumptions in the successorship situation.  If the e
m-ployees find themselves in a new enterprise that substantially 
resembles the old, but without their chosen bargaining repr
e-
sentative, they may well feel that their choice of a union
 is 
subjec
t to the vagaries of an enterprise
™s transformation. This 
feeling is not conducive to industrial peace.  In addition, after 

being hired by a new company following a layoff from the 
old, employees initially will be concerned primarily with 
maintaining their
 new jobs.  In fact, they might be inclined to 
shun support for their former union, especially if they believe 
that such support will jeopardize their jobs with the successor 
or if they are inclined to blame the union for their layoff and 
problems associat
ed with it.  Without the presumptions
 of m
a-jority support and with the wide variety of corporate tran
s-formations possible, an employer could use a successor ente
r-prise as a way of getting rid of a labor contract and of exploi
t-ing the employees
™ hesitant at
titude towards the union to eli
m-inate its continuing presence.
  Fall River
, supra at 41 (footnote omitted).
 In addition to recognizing the importance of the presumption 
of a union
™s majority support during this transition period, the 
Supreme Court also str
essed that the Act
™s successorship do
c-trine 
ﬁsafeguard[s] the rightful prerogative of owners ind
e-pendently to rearrange their businesses.
ﬂ  Fall River
, supra at 
40 (internal quotations omitted).  As the Court explained, refe
r-encing its seminal successorshi
p decision in 
NLRB v. Burns
, supra, 
ﬁthe successor is under no obligation to hire the emplo
y-ees of its predecessor, subject, of course, to the restriction that 
it not discriminate against union employees in hiring.
ﬂ  The 
result is that 
  to
 a substantial extent the applicability of 
Burns
 rests in the 
hands of the successor.  If the new employer makes a co
n-scious decision to maintain generally the same business and to 

hire a majority of its employees from the predecessor, then the 
bargaining 
obligation of § 8(a)(5) is activated.  This makes 
sense when one considers
 that the employer 
intends
 to take 
advantage of the trained work force of its predecessor. 
  Fall River
, 482 U.S. at 40
Œ41 (court
™s emphasis; footnote and 
citations omitted).
 Accordi
ngly, the Respondent
™s bargaining obligation turns 
on whether 
a majority of its employees in an appropriate ba
r-
gaining unit were employed by the predecessor, and if there 

exists substantial continuity between the enterprises.  
Specialty 
Hospital of Washing
ton
-Hadley
, LLC, 357 NLRB 
814, 815
 (2011); 
Van Lear Equipment
, 336 NLRB 1059, 1063 (2001). 
 B. 
Substantial 
Continuity
 In this case, there is no dispute, and the Respondent co
n-cedes (R. Br. at 12 fn. 11), as it must, that a majority
Švirtually 
the entirety
Šof the unit alleged appropriate in the complaint 
was composed, at all relevant times, of former First Student 

employees from the First Student Latrobe terminal.
 Turning to substantial continuity, with regard to that factor 
ﬁthe focus is on whether there is 
a ‚substantial continuity
™ be-tween the enterprises.
ﬂ  Fall River
, 482 U.S. at 43
.  Under this approach, the Board examines a number of factors: 

whether the business of both employers is essentially the 
same; whether the employees of the new company are doing 
the same jobs in the same
 working conditions under the same 
supervisors; and whether the new entity has the same produ
c-tion process, produces the same products, and basically has 
the same body of customers. 
[Id.]    Most importantly, the question of the
 substantial continuity 
of the enterprises is to be analyzed primarily from the 
ﬁemplo
y-ees™ perspective.
ﬂ  Fall River
, 482 U.S. at 43
.  In its analysis, 
the Board is mindful of whether ﬁthose employees who have 
been retained wil
l understandably view their job situations as 
essentially unaltered.ﬂ  Id. (internal quotation omitted); 
Ve
rmont Foundry Co.
, 292 NLRB 1003, 1008 (1989)
 (calling 
this ﬁthe core questionﬂ); 
Derby Refining Co.
, 292 NLRB 1015 
(1989)
, enfd. 
915 F.2d 1448 (10th Cir. 1990).
  A. J. MYERS 
& SONS
, INC
.  371 In the case at hand, basic and important similarities between 
the two enterprises are not in dispute and compel a finding 
of 
A.J. Myers
™ successor status. 
 Thus, the Respondent and the predecessor operate the same 
general business: bus driving. 
ﬁWhile there are some diffe
r-ences in the way [the successor] operates . . . it is self evident 

that both are involved in the same emp
loying industry and that 
the employees essentially do the same work.  They drive school 
buses.
ﬂ  Montauk Bus Co.
, 324 NLRB 1128, 1134
Œ1135 (1997) 
(finding successorship).
 The employees possess the same licensing requirements as 
they did for First Student. 
 And more specifically, the unit in 
question transports the same body of students for the same 
customer
Šthe Latrobe school district
™s students
Šas did the 
unit operated by the predecessor First Student.  In many cases, 
pursuant to the school district
™s requ
est, the A.J. Myers Latrobe 
terminal drivers are driving the same routes and therefore, the 
same individual students as they did when they drove for First 
Student.  By all evidence, the employees are doing the same 
job, in the same manner, as before, witho
ut any hiatus in oper
a-tions (beyond the normal summer break), only now their e
m-ployer is A.J. Myers instead of First Student.  They drive 
school buses both to and from school for the Latrobe school 
district from a terminal located in the school district an
d only a 
few miles from the First Student terminal at which they prev
i-ously worked.  As before they have an opportunity to do extra 
charter work, but it is limited to charter work assignments for 

the Latrobe school district
Šthe employees do not have access
 to charter work available to the Respondent
™s employees wor
k-ing from other terminals.
 It is true that they drive a different model of bus, but this has 
not been shown to be of significance to their work or represe
n-tational desires.  See 
Van Lear Equipment
, Inc.
, 336 NLRB at 
1064 (not significant that ﬁunder the Respondent, the drivers 
are driving newer buses than beforeﬂ and parking them in a 
different part of the parking lot
Šmore important is that ﬁ[t]he 
bus drivers follow the same ‚production processes™ 
and serve 

the same body of customers in that the drivers continue to drive 
daily routes taking school children to and from the same . . . 
schoolsﬂ).
 It is true that the Latrobe employees work out of a terminal 
located 2.6 miles from their old First Student
 terminal.  But this 
too does not amount to a change likely to affect their work life 
or the presumption of majority support: 
ﬁif the succeeding 
company takes over the operations of the terminal, continues to 
operate in a similar fashion with a complement 
consisting of a 
majority of the predecessor
™s employees, then a mere relocation 
of the facility (either before or after the takeover), would not 
undermine the successorship obligation because there would 
continue to be a presumption that the Union continue
s to repr
e-sent a majority of the work force in the relocated unit.
ﬂ  Mon-tauk Bus Co.
, supra at 1135 (finding successorship where su
c-cessor schoolbus serviced the predecessor
™s school contract 
with drivers from a different terminal located 4 miles from the 
predecessor
™s terminal).
 The supervision has changed, somewhat
Šthe main di
s-patcher for the First Student unit is now the terminal manager.  
A driver/trainer for First Student is now the assistant terminal 
manager.  But while these familiar faces have new a
uthority 

and roles, they also held leadership positions at First Student.  
Van Lear Equipment, 
336 NLRB at 1064 (
ﬁWhile [the succe
s-sor
™s employees] do not have the same supervisor, a former 
fellow . . 
. bus driver,  . . . has become their supervisor as the
 Respondent
™s . . . district supervisor
.ﬂ). It is hard to see how, from the 
ﬁemployees
™ perspective
ﬂ (Fall River
, supra) A.J. Myers can be anything but a successor.  
From the employees
™ perspective, there was no change in the 
scale of the operation or thei
r job situations that would support 
the belief 
ﬁthat their views on union representation had 
changed.
ﬂ  Bronx Health Plan
, 326 NLRB 810, 812 fn. 8 
(1998) 
(explaining that this is the chief issue in determining 
ﬁsubstantial continuity
ﬂ), enfd. 203 F.3d 51 (
D.C. Cir. 1999).
 In opposition to a finding of successorship, the Respondent 
stresses that it did not assume the entirety of the work of the 
First Student bargaining unit, which, in addition to the Latrobe 
school district, serviced some other schools and w
as part of a 
bargaining unit that had auxiliary locations.
 The claim miscomprehends the essence of successorship, 
which is not premised on an identical re
-creation of the pred
e-cessor
™s customers and business, but rather, on the new e
m-ployer
™s ﬁconscious de
cision to maintain generally the same 
business and to hire a majority of its employees from the pred
e-
cessor
ﬂ in order 
ﬁto take advantage of the trained work force of 
its predecessor.
ﬂ  Fall River Dyeing
, 482 U.S. at 41.
 Contrary to the assertions of the Re
spondent, the Board has 
repeatedly held that the operation of just a portion of a pred
e-
cessor
™s business is consistent with successorship
Šas long as 
the new unit is an appropriate one (discussed below).  
Van Lear 
Equipment, Inc.
, 336 NLRB at 1064 (
ﬁAdditio
nally, even 
though the Respondent did not take over all the operations and 
functions of the prior PVSD bargaining unit
Šthe custodians, 
maintenance workers, and secretaries remained with PVSD
Ša finding of successorship is not precluded.  Indeed, the Board 

has frequently found substantial continuity where the successor 
employer has taken over only a discrete portion of the pred
e-
cessor
™s heterogeneous bargaining unit
.ﬂ); 
Bronx Health Plan
, 326 NLRB at 812 (
ﬁIt is well established that the bargaining 
obligations attendant to a finding of successorship are not d
e-feated by the mere fact that only a portion of a former union
-represented operation is subject to a sale or transfer to a new 

owner so long as the unit
 employees in the conveyed portion 
constitute a separate appropriate unit and comprise a majority 
of the unit under the new operation
.ﬂ); 
Simon DeBartelo Group
, 325 NLRB 1154, 1155 (1998) 
ﬁ([A] change in scale of oper
a-tion must be extreme before it will al
ter a finding of successo
r-ship
ﬂ) (internal quotations omitted)
, enfd
. 241 F.3d 207 (2d Cir. 
2001); 
Roman Catholic Diocese of Brooklyn
, 222 NLRB 1052, 
1054 fn. 13 (1976) (
ﬁThe successor unit, . . . although a division 
of the multischool unit existing under 
[the predecessor], is also 
appropriate since it may be an independently appropriate unit
ﬂ), 
enfd. in relevant part 549 F.3d 873, 876 (2d Cir. 1977). 
 The fact that the First Student unit was a larger unit and 
somewhat more diverse in its customer base than
 the A.J. M
y-ers Latrobe unit does not advance the Respondent
™s case 
against successorship.  See 
NLRB v. Simon DeBartelo Group
, 241 F.3d 207, 213 (2d Cir. 2001) (
ﬁThe Board
™s holding here is 
 372 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 consistent with a long line of Board decisions finding substa
n-tial
 continuity when the successor employer has taken over only 
a discrete portion of its predecessor
™s heterogeneous bargaining 
unit
.ﬂ); 
Bronx Health Plan
, supra (substantial continuity found 
where successor hired 16 of 3500 of the predecessor
™s emplo
y-ees (0.
5 percent) in just a few of the predecessor
™s hundreds of 
job classifications).
 Notably, the instant quintessential successorship situation 
here easily can be distinguished from the only cases relied upon 
by the Respondent in its brief: 
Atlantic Technical 
Services 
Corp.
, 202 NLRB 169 (1973), enfd. 498 F.2d 680 (D.C. Cir. 
1974); 
Nova Services
 Co.
, 213 NLRB 95 (1974); and
 Lincoln 
Private Police
, Inc.
, 189 NLRB 717 (1971). 
 In fairness, these three cases should be overruled by the 
Board.  It has been many year
s since these cases accurately 
represented Board policy on successorship.  They stand as mi
s-leading outliers
Šrepeatedly questioned, distinguished or i
g-nored, and out of line with longstanding Board successorship 

doctrines.  These cases, from 
the dawn of th
e Board
™s succe
s-sorship doctrine, were issued long before 
Fall River Dyeing
 ushered in the modern era of successorship precedent stressing 
that 
the question of substantial continuity of the employing 
enterprise is analyzed primarily from the 
ﬁemployees
™ perspe
c-tive
ﬂ and mindful of whether 
ﬁthose employees who have been 
retained will understandably view their job situations as esse
n-tially unaltered.
™ﬂ  Fall River
, 482 U.S. at 43
 (internal quot
a-tions omitted).  And indeed, without formally being overruled, 
the vitality of two of these cases (
Atlantic Technical Services
, supra,
 and 
Nova Services
, supra
) has been explicitly questio
ned.  
See 
Simon DeBartelo
, 241 F.3d at 213 fn. 10.
5  The third (
Lin-coln Private Police
, Inc.
, supra
) was, tellingly, cited by the 
dissent in both 
Burns
, 406 U.S. at 307, and 
Fall River Dyeing
, 482 U.S. at 57, and thereafter ignored
Šthe case has not been 
cited in any published Board decision since 1991.
 However, without regard to these cases
™ vitality, they are di
s-tinguishable from the situation at bar here.
 Thus, in 
Atlantic Technical Services Corp. (ATS
), 202 NLRB 
169 (1973), the Board found that 
ﬁunder 
the peculiar circu
m-stances here presented,
ﬂ a small contractor employer that a
s-sumed the mail and distribution services for the Kennedy Space 
Center (KSC) from TWA airlines was not a successor emplo
y-er.  In reaching its conclusion, the Board determined tha
t there 
had been a substantial change in the nature of the employing 
5 As the 
court pointed out in 
Simon DeBartelo Group
, supra:
 In view of this authority, we find unpersuasive respondent™s reliance 
on two other Board decisions, 
both over twenty
-five years old, decli
n-ing to find successorship in circumstances that were, in some respects, 
similar to those present here.  See 
Nova Servs. Co.
, 213 NLRB 95 
(1974); 
Atlantic Technical Servs.  Corp.
, 202 NLRB 169 (1973), enfd. 
498 F.2d. 6
80 (D.C. Cir. 1974).  The Board has both persuasively e
x-plained why those cases are factually distinguishable and pointed out 

their doubtful precedential value in light of its own subsequent dec
i-sions.  See, e.g.,
 Lincoln Park Zoological Soc™y
., 322 NLRB 2
65 (di
s-tinguishing 
Nova Services
 and noting that it ﬁis of questionable prec
e-dential value since it has been limited to its own facts [by 
Hydrolines, 
Inc.
, 305 NLRB 416, 423, 
fn. 43 (1991)]
,ﬂ and also distinguishing 
At-lantic Technical Services
); 
Louis Papp
as™ Homosassa Springs Resta
u-rant
, 275 NLRB [1519,] 1526 [
(1985
)] distinguishing 
Atlantic Tec
h-nical Services
).
 industry in large part because the putative successor employed 
a unit of employees that amounted to less than 4 percent of the 

unit employed by TWA at the KSC.  Moreover, in 
ATS
, the 
Boar
d also relied on the fact that 
ﬁTWA was a large company 
engaged primarily in transportation,
ﬂ and 
ﬁregulated under the 
Railway Labor Act . . . [with] 
contracts throughout the country.  

In contrast, Respondent is a small organization, just recently 
organize
d for the purpose of performing small technical support 
service contracts, whose only contract, as of the time of the 

hearing in this case, was that involved herein. There is obviou
s-ly a substantial difference between the employer
-employee 
relationship in 
a large corporation and that characteristic of a 
small operation such as Respondent
™s.ﬂ 202 NLRB at 170.  
Finally, the Board in 
ATS
 questioned the validity of the pr
e-sumption of majority support in that case because the portion of 
the former unit assumed b
y the new employer 
ﬁwas originally 
accreted to the larger unit
ﬂ of the predecessor.  Id.
 None of these factors that the Board relied upon to defeat the 
claim of successorship
 are at play here.  Thus, the proposed 
A.J. Myers unit represents a significant portion of the First 
Student unit
Šfar beyond the 4 percent found in 
ATS
Šas the 
Latrobe School District that the A.J. Myers unit services repr
e-sented the major client for the Fi
rst Student bargaining unit.  
There is no history of accretion in the predecessor unit
Šrather, 
the First Student unit was the product of a Board election and 
Board certification.  
See 
Bronx Health Plan
, supra at 813, di
s-tinguishing 
ATS 
on these grounds.
  More generally, A.J. Myers 
is in the same employing industry as First Student: i.e., student 
bus transportation.  Nothing has changed in that regard.  There 
is no change in legal regime, and no change from a large n
a-tional transportation employer to a small
 one-contract technical 
support service employer as in 
ATS
. Similarly, 
Nova Services
, 213 NLRB 95 (1974), is easily di
s-tinguishable.  That case involved a situation where the new 
employer assumed the cleaning services for a few banks in the 
Worcester, Mass
achusetts area, work which had previously 
been performed as a part of the predecessor
™s statewide janit
o-rial bargaining unit.  As in 
ATS
, supra,
 the enormous disparity 
between the predecessor
™s statewide bargaining unit and the 
new employer
™s proposed loca
l bargaining unit led the Board to 
conclude that substantial continuity in the employing enterprise 
had not been demonstrated.  213 NLRB at 97.  Unlike the situ
a-
tion in 
Nova Services
, in the instant case, a substantial portion 
of First Student
™s Latrobe
-confined bargaining unit was a
s-sumed by the Respondent which commenced operation of its 
own Latrobe terminal as a result of the assumption of the 
Latrobe school district work.
 Finally, the Respondent relies on
 Lincoln Private Police
, Inc.
, supra, 
189 NLRB 71
7.  However that case is also readily 
distinguishable.  The animating factor in the Board
™s decision 

was the radical difference in the scope of the bargaining unit 

between old and new employer which led the Board to co
n-clude that there was not substantial 
continuity in the employing 
enterprise.  In 
Lincoln Private Police
, the predecessor
™s em-ploying enterprise operated with a union certified as the e
m-
ployees
™ representative at numerous locations throughout the 
San Juan metropolitan area.  This employing entity was carved 

upŠacquired by a number of guard service companies inclu
d-                                                            A. J. MYERS 
& SONS
, INC
.  373 ing the putative successor
Šand thus, in 
Lincoln
, unlike here 
ﬁthe employing industry
 in this case has thus been materially 
fragmented and, in effect, split asunder.
ﬂ  189 NLRB at 720.  
Here, First Student
™s Latrobe
-based bargaining unit was a di
s-tinct unit, and part of a larger employer that maintained other 
facilities.  The same is true 
of A.J. Myers
™ Latrobe unit.  It is a 
distinct grouping of employees, and part of a larger employer.  
Both units work as school bus drivers
Šthe only distinction is 
that the A.J. Myers unit, to date, sticks to driving the Latrobe 
school district, while the 
First Student bargaining unit had add
i-tional contracts it serviced.  However, no one disputes that the 
Latrobe school district work composed a significant part of the 
First Student unit
™s work.
 The foregoing three cases
Šdistinguishable, and of questio
n-able
 vitality
Šare all that the Respondent cites on the issue.  In 
doing so, its brief advances a standard for proving substantial 

continuity that has long faded from Board precedent, if it ever 

existed.  The Respondent simply ignores the veritable mountain 
of 
precedent that demonstrates, on the facts present here, that 
from the employees
™ perspective, there is substantial continuity 
between the old and new employing enterprise. 
 C. 
The Latrobe 
Terminal
™s Appropriateness as a 
 Bargaining 
Unit 
  The remaining suc
cessorship issue, related to but discrete 
from the issue of the substantial continuity of the employing 
enterprise, is the appropriateness of the bargaining unit.  This 
is, indeed, the central thrust of the Respondent™s defense.  It 

argues that the Latrobe
 terminal employees do not constitute an 
appropriate unit for bargaining.  Rather, the Respondent co
n-tends that an appropriate unit must include all of the Respon
d-ent™s six bus terminals located in four counties and six towns.  
It argues that the Board™s ﬁ
community
-of-interestﬂ principles 
render the Latrobe terminal
Šthe only unit in which the Union 
may presume majority support
Šinappropriate for collective 
bargaining.
 The Respondent
™s defense is without force.
 First of all, the employees servicing the Latrob
e school di
s-trict formed a significant portion of the historic First Student 
bargaining unit.  
ﬁBoth the Board and the courts have long 
recognized not only that the traditional factors, which tend to 
support the finding of a larger or single unit as being 
appropr
i-ate, are of . . . lesser cogency where a history of meaningful 
bargaining has developed
ﬂ but also that 
ﬁthis fact alone su
g-gests the appropriateness of a separate bargaining unit
ﬂ and that 
ﬁcompelling circumstances
ﬂ are required to overcome the si
g-nificance of bargaining history.
ﬂ  Children
™s Hospital of San 
Francisco
, 312 NLRB 920, 929 (1993) (internal quotations 
omitted), enfd. 87 F.3d 304 (9th Cir. 1996).  Indeed, 
ﬁ[u]nits 
with extensive bargaining history remain intact unless repu
g-nant to Board 
policy or interfere with the rights guaranteed by 

the Act.
ﬂ  SFX Target Center Area Management
, LLC
, 342 
NLRB 725, 734 (2004), quoting 
P.J. Dick Contracting
, 290 
NLRB 150, 151 (1988)
 (footnote omitted).
  The Respondent points out that, in terms of history,
 the First 
Student unit included a yard in Greensburg, Pennsylvania, and 
a ﬁsmall park
ﬂ in the Jeanette, Pennsylvania area
Šin addition 
to the main Latrobe facility.  Based on this, the Respondent 
contends that 
ﬁhistory
ﬂ supports a multifacility unit.  As t
he 
Respondent puts it, 
ﬁIf a multi
-location bargaining unit is pro
p-er for First Student . . . it is likewise appropriate for A.J. M
y-ers
ﬂ). This is far afield.  For one thing, as reflected in the First St
u-dent contract
™s unit description, the main locus of 
the unit was 
the Latrobe facility, with the addition of facilities 
ﬁunder the 
direction of
ﬂ the Latrobe facility.  There was no companywide 
integration of terminals.  But more to the point, collective
-bargaining history is relevant to 
continuing
 historic r
epresent
a-tion.  The Respondent proposes a new merger
 with five other 
A.J. Myers
™ terminals in four other counties that have no co
l-lective
-bargaining history
 with this unit or any unit at all.  Ba
r-gaining history does not support such a unit.
 Putting aside 
issues of history, the Respondent
™s position that 
the Latrobe terminal unit is inappropriate
Šand the appropriate 
unit is a six
-terminal companywide unit
Šalso faces the 
Board
™s ﬁlong recognized [  ] presumption that a single plant or 
store unit is appropria
te for purposes of collective bargaining 
unless it has been so effectively merged into a comprehensive 
unit, or is so functionally integrated, that it has lost its separate 
identify.
ﬂ  Dean Transportation
, Inc.
, 350 NLRB 48, 58 (2007), 
enfd. 551 F.3d 1055 
(D.C. Cir. 2009).  
ﬁThe party opposing the 
single
-facility unit has the heavy burden of rebutting its pr
e-sumptive appropriateness
ﬂ (Trane, 
339 NLRB 866, 867 
(2003)), a burden that the Respondent acknowledges (R. Br. at 

20, fn. 17).
 In response to the singl
e-site presumption, the Respondent 
offers little to counter the presumption of appropriateness of the 
unit.  It asserts (R. Br. at 19) that all six of its terminals are 
ﬁfunctionally integrated such that a single
-facility unit is ina
p-propriate.
ﬂ  However, 
the record evidence for this contention is 
nil.
 It argues on brief, as it stressed at trial, that the Kittanning 
central office maintains central control of the enterprise, and 

this is true, as far as it goes.  But the day
-to-day operation of 
the facility 
is vested in the terminal managers who, according to 
William Myers, 
ﬁare given a lot of latitude.
ﬂ  The terminals do 
their own payroll, their own purchasing of fleets, they co
m-municate with the school district to which their terminal is a
s-signed, and 
prospective employees submit applications directly 
to the terminals.  Each terminal has its own wage scale.  E
m-ployees are hired to work for specific locations.  See 
Van Lear
, supra at 1063 (noting same and contrasting that situation with 
facts in case whe
re successorship was not found, e.g., 
P.S. E
l-liott Services
, 300 NLRB 1161 (1990), where employees were 
ﬁnot hired to staff a particular jobsite
ﬂ). I do not doubt the power of the owners and top managers in 
Kittanning over the terminal managers.  But the t
erminal ma
n-ager manages the terminal.  The terminal manager is the prim
a-ry person charged by A.J. Myers with making sure that there is 
compliance with each  school district
™s requirements.
 Significantly, the Respondent
™s internet page makes the 
point vivid
ly: it lists each terminal and the school district with 
which it is affiliated, and prominently lists for the public, for 

each terminal, the names, telephone and fax numbers
, and a
d-dresses of the managers and assistant manager/administrative 
assistant for 
each terminal.  (See GC Exh. 6.)  This internet 
 374 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 ﬁbrochure
ﬂ reflects the opposite of a situation where the ind
i-vidual terminal 
ﬁhas been so effectively merged into a compr
e-hensive unit, or is so functionally integrated, that it has lost its 
separate identif
y.ﬂ  Dean Transportation
, supra.
 The situation is far cry from the centralized control of the 
type demonstrated in the Board precedent to which the R
e-spondent compares itself.   See, e.g., 
Trane
, supra at 866 (in 
representation case, single
-site presumptio
n rebutted where, 
among other things, at one of two employing sites there was 
ﬁno management stationed
ﬂ there and 
ﬁno separate supervisor 
assigned to oversee
ﬂ employees at the second site, and emplo
y-ees at both locations received their assignments from a c
ommon 

dispatcher located at main facility, and calls to secondary facil
i-ty were automatically forwarded to primary site dispatcher).
 The Respondent places great emphasis on its argument that 
there is a 
ﬁhigh degree
ﬂ of employee interchange among the 
termin
als.  However, the contention does not survive scrutiny.  
I accept William Myers
™ testimony that the terminals 
ﬁwork as 
a team
ﬂ and that terminal managers contact other managers to 
make sure that runs are covered.  But in practice, what does it 
mean?  
 As 
summarized above, far less than 1 percent
Šperhaps 1/5 
or 1/10 of 1 percent
Šof the trips made for the Latrobe School 
District were made by drivers affiliated with a terminal other 
than the Latrobe terminal.  Perhaps 1/3 of 1 percent of the trips 
made by Lat
robe terminal
-based employees were for another 
terminal, and 20 of 32 of these trips
Ša decisive majority
Šwere made for Myers Coach Line by two employees whom the 

Respondent described as being concurrently employed by the 
Respondent and Myers Coach line.  T
hus, it has not been 
demonstrated that these 20 trips were anything other than a 
Myers Coach Line employee performing a job for Myers Coach 
Line.  Moreover, there is no evidence that any of these instan
c-es of interchange involved supervision of the employe
es by 
another terminal
™s supervisory staff.
 This is truly infinitesimal levels of employee interchange, far 
removed from the quantity or caliber of interchange necessary 

to provide evidence rebutting the single
-facility presumption.
6 6 New Britain Transportation Co.
, 330 NLRB 397, 398 (1999) (e
m-phasizing that the number of alleged instances of employee inte
r-change
Šin that case 
200
Šis ﬁof little evidentiary valueﬂ unless placed 
in context by the percentage of routes and percentage of employees 
involved in the interchange
ŠﬁEmployee contact of the kind described 
here may be considered ‚interchange™ where there is evidence that a 
significant portion of the work force is involved and the work force is 
actually supervised by the local branchﬂ), citing as examples ﬁthe d
e-gree of interchange typically present in cases where the Board has 
found it to be significant,ﬂ e.g.
, Purolator Couri
er Corp.
, 265
 NLRB
 659, 661 (1982) (interchange factor met when 50 percent of work force 
came within the jurisdiction of other branches on a daily basis and there 
existed a greater degree of supervision from supervisors at other term
i-nals than from the sup
ervisors at their own terminals); 
Dayton 
Transport Corp.
, 270 NLRB 1114 (1984) (Board found the presum
p-
tion rebutted where in 
1 year there were approximately 400
Œ425 temp
o-
rary employee interchanges between terminals among a work force of 
87, often on trips
 where more than 450 miles is necessary to complete 
the job and the temporary employees were directly supervised by the
 terminal manager from the point of dispatch).  See also 
P.S. Elliott 

Services
, 300 NLRB 1161, 1162 (1990) (single
-facility presumption 
Finally, the Responden
t argues that there were over 1100 i
n-stances in the 2013
Œ2014 school year of an A.J. Myers (or M
y-ers Coach Line) employee driving a run for a terminal other 
than the one to which he or she was assigned.  But as the R
e-spondent
™s counsel conceded at trial (T
r. 125
Œ126
) almost none 
of this involved the Latrobe terminal.  It involved drivers for 
other terminals making a run for another terminal.  As such, I 
agree with the General Counsel that evidence of interchange 
between terminals 
other
 than the Latrobe term
inal cannot u
n-dercut the appropriateness of the Latrobe terminal as a single
-site bargaining unit.  Indeed, were it true that the other five 
terminals engaged in extensive employee interchange
Šfrom 
which the Latrobe unit was excluded
Šit might be said to 
rein-force
 the case for the appropriateness of the Latrobe bargaining 
unit.  However, in fact, even the 1100 instances of 
ﬁinte
r-change
ﬂ unrelated to the Latrobe terminal do not amount to 
much.  Based on the testimony and representations of counsel, 
1062 of th
e incidents of 
ﬁinterchange
ﬂ are the product of the 
fact that the Harmony terminal, which services the Seneca Va
l-ley school district, regularly used six drivers stationed at three 
other terminals.  But this interchange does not reflect the kind 
of intercha
nge where a large segment of drivers at any terminal 
regularly performed work for other terminals.  The Harmony 
terminal employed upwards of 90 drivers and so, using the 
Respondent
™s figures of 177 schooldays, the total number of 
runs at Harmony terminal w
ould be nearly 16,000 for the 
school year.  In other words, far less than 1 percent of the runs 
performed for the Seneca Valley school district were performed 
by employees stationed other than at Harmony.
 Or, put another way, in context, as discussed by th
e Board in 
New Britain Transportation Co.
, supra, this is not much inte
r-change at all.  The situation here is very much like that d
e-scribed by Administrative Law Judge Raymond Green, in re
a-soning adopted by the Board in 
Montauk Bus Co.
:  There is, however,
 very little interchange of bus drivers from 
one terminal to another.  (From time to time, when a terminal, 

due to illness or other circumstances runs out of its own r
e-
serve drivers, it may use reserve drivers stationed at another 
terminal
.)  That is, 
although the company advises its drivers 
that it has the right to assign them wherever it wants, the fact 
is that most drivers stick to the terminals and routes to which 
they are assigned and this is not unreasonable because routes 
are more efficiently run
 by drivers who are familiar with their 
routes.  In my opinion, this lack of substantial interchange of 
employees between the terminals is a factor favoring a single 
location unit.
  324 NLRB at 1135 (footnote omitted).  See also 
Van Lear
, supra at 1061 (su
ccessorship found, notwithstanding that 
ﬁdri
v-ers were interchanged a total of 1909 times
ﬂ during school year 
to cover absences and activity runs at other districts where e
m-ployer drives buses for six school districts and maintains six 

district facilities).
 rebutted in successor case involving multibuilding cleaning service 
company where, among other factors ﬁ[e]mployees are freely tran
s-ferred between jobsites and at least 50 percent of the Respondent™s 
employees have been transferred from building to building
ﬂ).
                                                                                                                                                          A. J. MYERS 
& SONS
, INC
.  375 In sum, there is no basis for the Board to override the pr
e-sumptive appropriateness of a single
-facility bargaining unit of 
employees composed of those employed at the Respondent
™s Latrobe terminal.
 II. THE RESPONDENT
™S DUTY TO BARGAIN
 As discussed above, 
on October 25, 2013, the Union sent le
t-ters by certified mail to the president of the Respondent, at two 
locations (the Latrobe facility and the Export facility).  These 
were returned unopened to the Union.  The General Counsel 
makes no
thing of this,
 instead, alleging that the Respondent
™s duty to bargain arose with the Union
™s subsequent November 
25, 2013 submission of the very same correspondence to the 
Respondent, correspondence which the Respondent admits 
receiving.   
 As a general m
atter, such a demand for bargaining imposes a 
duty to bargain in
Šas I have found this to be
Ša successorship 
situation.
 However, the Respondent advances the position that the U
n-ion
™s bargaining demand was ineffective to create a duty to 
bargain.  According 
to the Respondent (R. Br. at 18
Œ19), the 
Union did not seek recognition in the unit alleged appropriate 
in the complaint in this case, but rather, in a larger unit co
m-prised of the Respondent
™s Latrobe terminal 
and its Export 
terminal.  The latter services
 the Franklin Regional School 
District, a school district with which the Union has never had a 
relationship.  As the Respondent points out, there is (and was) 
no evidence of majority support for the Union in a unit that 
included the Export facility.  On th
is basis, the Respondent 
argues that it has no duty to recognize or bargain with the U
n-ion. 
 A.J. Myers
™ contention is without merit.  For one, the pre
m-ise is invalid: the record does not demonstrate that the Union 
sought recognition of a unit that include
d the Export terminal.
7 7 The Respondent points to the wording of the Union™s recognition 
demand, which requests recognition as representative of the Respon
d-
ent™s employees ﬁproviding transit services in and about West
-moreland, Pennsylvania.ﬂ  There is no municipality of Wes
tmoreland in 
the area, only a 
county of Westmoreland, which contains both the city 
of Latrobe and the borough of Export.  The Respondent argues this 
demonstrates that the Union was seeking recognition of a combined 
unit composed of the Latrobe terminal and
 the Export terminal, which 
services Franklin Regional School District.
 However, the Union™s demand, read as a whole
Šand in context
Šdoes not support the Employer™s claim.  The Union™s letter refers r
e-peatedly to its years of representation of the employees
 performing 
transportation services for the Latrobe school system (and nowhere 

else) as the basis for the employer™s duty to bargain.  Thus, the Union™s 
letter congratulates the Respondent on ﬁwinning the contract to operate 
the transit system of Latrobe A
rea School District, Westmoreland 
County Pennsylvaniaﬂ and asserts that the Union ﬁhas represented 
Latrobe School Bus Operators since 1999, and our members look fo
r-ward to many more years of dedicated service to Latrobe, PA riding 

public.ﬂ  The Union™s let
ter then references its ﬁsuccessive agreements 
with First Student, Inc., Latrobe, PAﬂ and contends, correctly, that ﬁ[a] 
majority of A.J. Myers and Sons Transportation compl[e]ment of 
Latrobe Area School District Westmoreland County, PA were formerly 

emplo
yed as operators, park outs and monitors by First Student.ﬂ 
 Thus, the letter is studded with references to (and only to) the U
n-
ion™s years of representation of the employees who transport the 
At most the evidence supports the conclusion that the U
n-ion
™s demand shows that the Union did not know the contours 
of the appropriate unit at the time it made its demand.
8   And,
 that, is the relevant point.  Without regard to what
 the 
Respondent argues the demand meant, or what unit the Union 
intended to describe, it is settled Board precedent that in a su
c-cessorship situation the union
™s bargaining demand need not be 
made with precision.  It is the obligation of the Respondent to 
respond to the Union
™s demand and seek clarification.  A 

vague, ambiguous, or erroneous unit description in the bargai
n-ing demand does not relieve the Respondent of its duty to ba
r-gain.
 As the Supreme Court has recognized, the rationale for e
x-tending the u
nion
™s presumption of majority support to the 
successorship situation 
ﬁis particularly pertinent
ﬂ because 
  [d]uring a transition between employers, a union is in a pec
u-liarly vulnerable position.  It has no formal and established 
bargaining relationship w
ith the new employer, is uncertain 
about the new employer
™s plans, and cannot be sure if or 
when the new employer must bargain with it. . . .  Accordin
g-ly, during this unsettling transition period, the union needs the 

presumptions of majority status to whi
ch it is entitled to saf
e-guard its members rights and to develop a relationship with 
the successor.
  Fall River Dyeing,
 supra at 39.
 In light of this, the Board has rejected any suggestion, such 
as that of the Respondent here, that would make the union
™s 
bargaining rights
Šand the successor
™s legal obligation to ba
r-gain
Šturn on whether the union understood the precise co
n-tours of the successor
™s new operation or the wording to use in 
demanding bargaining.  
Hydrolines, Inc.
, 305 NLRB 416, 420 
(1991)
; Erica, 
Inc.
, 344 NLRB 799, 803 (2005), enfd. 200 Fed.
 Appx. 344 (5th Cir. 2006); 
Dean Transportation
, 350 NLRB 
48, 49 fn. 5 (2007), enfd. 551 F.3d 1055, 1068 (2009); 
Paramus 

Ford
, 351 NLRB 1019, 1029 (2007). 
 Board precedent 
  has provided a union with leeway as 
to the specificity of its 
bargaining demand pertaining to the bargaining unit to a su
c-
cessor because of the vagaries inherent in the change of the 
Latrobe school district.  There is nothing about the Franklin R
egional 
School District, or any school district other than the Latrobe school 
district.  This certainly suggests that the next sentence of the letter, in 
which, solely on the basis of its representation of First Student™s 
Latrobe school district operators,
 the Union asserts that the Respondent 
is obligated to recognize and bargain with the Union as the represent
a-tive of the Respondent™s employees ﬁin and about Westmoreland, 
Pennsylvaniaﬂ is not a demand for a unit covering all employees at the 
Latrobe termi
nal 
and 
at the Export terminal. 
 8 Union Representative Merrill™s testimony palpably illustrated that 
uncertainty.  He agreed on cross
-examination with the Respondent™s 
counsel™s vaguely
-worded suggestion that Merrill wanted A.J. Myers to 
recognize the Uni
on with the ﬁsame scope of the bargaining unit as was 
your experience with First Student.ﬂ  This is not, as the Respondent 

urges, an admission that the demand sought recognition of all A.J. 
Myers™ employees in Westmoreland County.  Rather, as Merrill e
x-
pla
ined on redirect: ﬁ
[W]
e were only looking to seek recognition for the 
ones that were formerly at the First Student location.ﬂ
                                                                                                                                                          376 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 operation as to [the] ultimate unit where bargaining obligation 
inures to the union.  
  Specialty Hospital of
 Washington
-Hadley, LLC
, 357 NLRB 
814, 824 
(2011).  
 Indeed, in contrast to the situation where a union demands 
initial recognition and bargaining based on a card majority or 

election, the Board has recognized that 
ﬁ[a] bargaining demand 
in a successorship
 situation is made in a different context.
ﬂ  As 
the Board explained in 
Hydrolines Inc.
, 305 NLRB 
at 420
, rejecting an argument remarkably similar to the one advanced 

by the Respondent here:
  When a union demands bargaining based on a card majority, 
the uni
on is aware of which group of employees it has been 
organizing and wishes to represent; the employer may not.  
On the other hand, in a successorship situation, the union, by 
making a bargaining demand, is attempting to preserve its st
a-
tus as the bargaining
 representative of an already defined unit, 
or that portion of the unit which has been conveyed or pr
e-served.  The successor,
 however, may add employees.  It may 
add, eliminate, or change job classifications. It may have 
plans to expand or change its opera
tions.  The union may be 
unaware, or at least uncertain, as to the successor
™s plans for 
its hiring and operations.  Therefore, the union
™s bargaining 
demand may be made before it is clear which of the succe
s-sor
™s employees belong in the unit, and the unio
n cannot be 
expected or required to take all possible contingencies into 
account in making its demand to bargain. 
  As the Board held in 
Hydrolines
: ﬁ[a]t the very least, the U
n-ion
™s demand shifted the burden to the Respondent to contact 
the Union and seek
 clarification of the bargaining demand.
ﬂ  Hydrolines
, supra at 420.  In the instant case, as in 
Hydrolines
, ﬁany doubt that the Respondents had regarding the bargaining 
unit that the Union sought to represent was removed when the 
complaint issued setting 
forth the unit alleged to be appropr
i-ate.
ﬂ  Id.  at 420 fn. 29.
9 9 See also 
Erica, Inc.
, 344 NLRB at 803 (ﬁIf the Respondent had 
questions concerning the demand it could have punctually brought 
those to the attention of the Union
.ﬂ); 
Dean Transportation
, 350 NLRB 
at 49 fn. 5 (ﬁwe do not expect perfect precision from a union bargaining 

demand in a successorship situation (such as this one), as the union 
may be unaware or uncertain of a successor™s 
plans for its hiring and 
operations.  Accordingly, GRESPA™s demand for recognition was not 
infirm merely because its unit description deviated slightly from that in 
the complaint.  In any event, the appropriate unit was set forth in the 
complaint, thus rem
oving any doubt as to the identity of the unit 
sought, and [the respondent] has still refused to recognize [the union]ﬂ); 
Paramus Ford
, 351 NLRB at 1029 (although bargaining demand co
n-
tained incomplete description of unit, ﬁas in 
Hydrolines,
 the Union 
clea
rly sought to preserve its status as the former employees™ repr
e-sentative, and also sought to represent the Respondent™s employees.  I 
accordingly find and conclude that on February 2, the Union effectively 
demanded recognition and bargaining of the Respon
dent, and that the 
Respondent made no reply theretoﬂ).  See also 
Nazareth Regional High 
School v. NLRB
, 549 F.2d 873, 880 (2d Cir. 1977) (ﬁPetitioner contends 
that its refusal to recognize the Union was justified because Local 1261 
claimed to represent a b
argaining unit that included supervisors.  A
d-
mittedly, this was an inappropriate demand and an order requiring 
bargaining with such a unit would not be enforced.  Nazareth, however, 
Thus the Union
™s demand, under the conditions of successo
r-ship, was adequate.  
Notably, the 
Respondent
™s argument about 
the deficiencies in the Union
™s demand letter is weaker still
Šit might 
even be considered disingenuous
Šgiven that it conti
n-ued to fail to recognize or respond to the Union even after r
e-ceiving an unfair labor practice charge over the matter Dece
m-
ber 23, 2013, which not only contained a phone number and 
address for the Union, 
but also identified the location of the 
dispute as Latrobe, at the Latrobe terminal
™s address, for a unit 
of about 60 employees.
10  The Respondent continued to refuse 
to bargain with the Union, even after April 13, 2014, when the 

Union altered its bargainin
g demand to explicitly cover only the 
Latrobe terminal.  Thus, in a very real sense, 
any bargaining 
demand by the Union was a futile gesture, and it is a red he
r-ring for the Respondent to rely upon a lack of clarity in the 

November 2013 bargaining demand a
s a defense to its failure to 
bargain.
 What was inadequate was not the Union
™s November ba
r-gaining demand, but the Respondent
™s response to it. 
 I suppose that had the Respondent written or otherwise co
n-tacted the Union in response to the bargaining demand
, but 
been unable to obtain a response from the Union, we would 
have a situation where, despite a valid bargaining demand, the 
subsequent lack of bargaining would be excused by the Union
™s nonresponsiveness.  However, the Respondent
™s response to the 
Union
™s bargaining demand was insufficient.  That Myers 
claims he attempted to reach the Union is an implicit demo
n-stration of the reasonableness of the Board
™s requirement that a 

successor not ignore a bargaining demand, even one it believes 

flawed.  But Myers
™ claim that he repeatedly called an u
n-known phone number found on the internet and then abandoned 
the matter after the phone repeatedly rang without answer, is an 
inadequate response to a written bargaining demand that co
n-
tains no phone contact informatio
n, but ample information to 
respond by mail.
11  never informed the Union that its refusal to bargain was based upon its 
be
lief that the unit was inappropriate and the NLRB™s order has rem
e-died the defective demand by eliminating supervisors from the unit.  
Under these circumstances the bargaining order should not be denied 
enforcementﬂ). 
 10 By itself, this unfair labor practi
ce charge constitutes a demand for 
bargaining that was unlawfully ignored.  
IMS M
fg. Co., 
278 NLRB 538, 
541 (1986), enfd. 813 F.2d 113 (6th Cir. 1987).  However, as I find that 
the failure and refusal to bargain began (and has continued) since N
o-
vember 25,
 2013, I do not make an independent finding on the refusal 
to bargain based on the service of the unfair labor practice charge. 
 11 While I assume the truth of Myers™ claim that he attempted but 
was unsuccessful in contacting the Union by telephone, I have 
my 
doubts.  No record of the calls was introduced.  There was no evidence 

as to what number he called or any reproduction of the internet site 
from which it came.  His claim, in other words, is uncorroborated in 
any way.  The context is an employer that ha
d earlier mailings returned 
to the union unopened because the employer did not sign for them, and 
an employer that, upon the failure of its alleged phone calls to contact 
the Union, did not take the natural next step and write the Union at the 
address list
ed on the letter it received from the Union.  It similarly 
made no effort to contact the Union after the unfair labor practice 
charge
Šwith ample contact information, including a telephone phone 
number provided by the Union
Šwas served on it in December 2013
.  Having said that, assuming the truth of Myers™ testimony about his 
                                                                                                                                                         A. J. MYERS 
& SONS
, INC
.  377 Confronted with the November 25, 2013 bargaining demand, 
the Respondent had a duty
Šwhich it failed to satisfy
Što co
n-tact the Union.  Having failed to do so, it cannot take shelter in 
the claim that the wrong 
unit was sought by the Union.  A
c-cordingly, the Respondent violated the Act as of November 25, 
2013, by failing and refusing to recognize and bargain with the 
Union in response to the Union
™s bargaining demand.
  CONCLUSIONS OF 
LAW 
 1. 
The Respondent
, A.J. 
Myers and Sons, Inc.
, is an emplo
y-er within the meaning of Section 2(2), (6), and (7) of the Act. 
 2. 
The Charging Party
, Amalgamated Transit Union, Local 
1738, AFL
 AFL
ŒCIO, CLC (
the 
Union)
 is a labor organization 
within the meaning of Section 2(5) of the 
Act. 
 3. 
The following employees of the Respondent
, A.J. Myers 
and Sons, Inc.
, constitute a unit appropriate for purposes of 
collective bargaining with the meaning of Section 9(b) of the 
Act: 
  All full
-time time and regular part
-time bus operators, park 
outs and monitors servicing the Greater Latrobe Area School 
District from Respondent
™s 163 Menasha Lane, Latrobe, 
Pennsylvania facility and excluding mechanics, dispatchers, 
laborers, office clerical employees, guards, professional e
m-ployees and supervisor
s as defined in the Act.  
  4. 
Since on or about November 25, 2013, the Respondent v
i-olated Section 8(a)(5) and (1) of the Act by failing and refusing 

to recognize and bargain collectively with the Union as the 
collective
-bargaining representative of the a
bove
-described unit 
of employees. 
 5. 
The unfair labor practices committed by Respondent affect 
commerce within the
 meaning of Section 2(6) and (7) of the 
Act.
 REMEDY
 Having found that Respondent has engaged in certain unfair 
labor practices, I find that i
t must be ordered to cease and desist 
there from and to take certain affirmative action designed to 
effectuate the policies of the Act.  
  Having found that the Respondent violated Section 8(a)(5) 
and (1) of the act by failing and refusing to recognize and
 bar-gain collectively with the Union as the collective
-bargaining 
representative of an appropriate bargaining unit of employees, 
the Respondent shall recognize, and, upon request, bargain with 
the Union as the exclusive representative of the designated uni
t of employees (described above), and, if an understanding is 

reached, embody the understanding in a signed agreement.
  The Respondent shall further be ordered to refrain from in 
any like or related manner abridging any of the rights guara
n-teed to employee
s by Section 7 of the Act.
 The Respondent shall post an appropriate informational n
o-tice, as described in the attached appendix.  This notice shall be 
posted in the Employer
™s facility or wherever the notices to 
employees are regularly posted for 60 days w
ithout anything 
covering it up or defacing its contents.  In addition to physical 
posting of paper notices, notices shall be distributed electron
i-effort to telephone the Union does not affect the analysis or outcome of 
the case. 
 cally, such as by email, posting on an intranet or an internet 
site, and/or other electronic means, if the Res
pondent customa
r-ily communicates with its employees by such means
.  In the 
event that, during the pendency of these proceedings, the R
e-spondent has gone out of business or closed the facility i
n-volved in these proceedings, the Respondent shall duplicate an
d 
mail, at its own expense, a copy of the notice to all current e
m-ployees and former employees employed by the Respondent at 

any time since November 25, 2013.  When
 the notice is issued 
to the Employer, it shall sign it or otherwise notify Region 6 of 
the 
Board what action it will take with respect to this decision
. On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
12 ORDER
 The 
Respondent
, A.J. Myers and Sons, Inc
., Latrobe, Pen
n-sylvania, 
its 
officers
, agents, successors, and assigns, shall
 1. 
Cease and desist from
 (a) 
Failing and refusing to recognize and collectively bargain 
with the Amalgamated Transit Union, Local 1738, AFL
ŒCIO, 
CLC (
the 
Union) as the exclusive collective
-bargaining repr
e-sentative 
of its employees in the following appropriate unit: 
  All full
-time time and regular part
-time bus operators, park 
outs and monitors servicing the Greater Latrobe Area School 
District from Respondent
™s 163 Menasha Lane, Latrobe, 
Pennsylvania facility and e
xcluding mechanics, dispatchers, 
laborers, office clerical employees, guards, professional e
m-ployees and supervisors as defined in the Act.
  (b) I
n any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the right
s guaranteed 
them by Section 7 of the Act.
 2. 
Take the following affirmative action necessary to effe
c-tuate the policies of the Act
. (a) 
Recognize, and on request, collectively bargain with the 
Union as the exclusive representative of the above
-described 

unit of employees and, if an understanding is reached, embody 
the understanding in a signed agreement. 
 (b) 
Within 14 days after service 
by the Region, post at its f
a-cility in Latrobe, Pennsylvania, copies of the attached notice 
marked 
ﬁAppendix.
ﬂ13  Copies of the notice, on forms provided 
by the Regional Director for Region 6, after being signed by the 
Respondent
™s authorized representative
, shall be posted by the 
Respondent and maintained for 60 consecutive days in co
n-spicuous places, including all places where notices to emplo
y-ees are customarily posted.  In addition to physical posting of 
paper notices, notices shall be distributed electr
onically, such as 
by email, posting on an intranet or an internet site, and/or other 
12 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the find
ings, conclusions, and reco
m-mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-ed by the Board and all objections to them shall be deemed waived for 
all purposes.
 13 If this Order is enforced by a judgment of a United States court of 
appea
ls, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
                                                                                                                                                          378 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 electronic means, if the Respondent
 customarily communicates 
with its employees by such means.  Reasonable steps shall be 
taken by the Respondent to ensure that the notice
s are not a
l-tered, defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Respondent 

has gone out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mai
l, at its 
own expense, a copy of the notice to all current employees and 

former employees employed by the Respondent at any time 

since November 25, 2013.  
 (c) 
Within 21 days after service by the Region, file with the 
Regional Director for Region 6 a sworn
 certification of a r
e-sponsible official on a form provided by the Region attesting to 
the steps that the Respondent has taken to comply.
 APPENDIX
 NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Gove
rnment
  The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this n
o-
tice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on your b
e-half Act together with other employees for your benefit and 
protection
 Choose not to engage in any of these protected activ
i-ties.
  WE WILL NOT
 fail and refuse to recognize and bargain with 
the Amalgamated Transit Union, Local 1738, AFL
ŒCIO, CLC 
(the 
Union) a
s the exclusive collective
-bargaining represent
a-tive of our employees in the following appropriate unit: 
  All full
-time time and regular part
-time bus operators, park 
outs and monitors servicing the Greater Latrobe Area School 
District from Respondent
™s 163 Menasha Lane, Latrobe, 
Pennsylvania facility and excluding mechanics, dispatchers, 
laborers, office clerical employees, guards, professional e
m-ployees and supervisors as defined in the Act.
  WE WILL NOT
 in any like or
 related manner interfere with, r
e-strain, or coerce you in the exercise of the rights listed above.
 WE WILL 
recognize and, on request, collectively bargain with 
the Union and put in writing and sign any agreement reached 
on terms and conditions of employment for our employees in 
the bargaining unit. 
  A.J.
 MYERS 
AND 
SONS, INC.  The Administrative Law Judge
™s decision can be found at 
http://www.nlrb.gov/case/06
-CA-119505
 or by using the QR 
code below.
  Alternatively, you can obtain a copy of the dec
i-sion from the Executive Secretary, National Labor Relatio
ns 
Board, 1099 14th Street, N.W., Washington, D.C. 20570, or by 

calling (202) 273
-1940.
     